                     UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA



THE KING/MOROCCO                                     CIVIL ACTION


v.                                                   NO. 19-10772


UNIVERSITY OF HOUSTON, ET AL.                        SECTION "F"

                          ORDER AND REASONS


     Before the Court is the plaintiff’s “motion to waive right

before magistrate judge,” which is construed as a motion for review

or appeal of the magistrate judge’s July 30, 2019 Order and

Reasons.    For the reasons that follow, the motion is DENIED, and

the magistrate judge’s ruling is AFFIRMED.

                              Background

     Myron Gerard Simms, Jr. claims that he was admitted to the

University of Houston in 2012, contingent upon completion summer

classes and maintaining a certain grade point average.         While

enrolled at the University, the plaintiff alleges that he worked

one full-time and one part-time job and still could not afford

school.    On August 8, 2019, Simms filed with the Secretary of State

of Texas a change of status and he now apparently refers to himself

as “The King/Morocco.”       Having insufficient funds to pay for


                                   1
school, he dropped out.        He then was “harassed” by the U.S.

Department of Education and by collection agencies attempting to

collect the outstanding debt on behalf of the University.              It is

alleged   that   the   University   has    also   refused   to   release   his

transcript until he pays his debt.         Which he cannot pay because he

is unemployed and “a victim of poverty.”

     Identifying as “aboriginal, indigenous” and “a sovereign,”

the plaintiff as “The King/Morocco,” then filed this lawsuit

against University of Houston and the U.S. Department of Education,

claiming discrimination (on the basis that he is “a Moor” and of

African descent) and claiming that it is unlawful to withhold his

transcript until he pays an outstanding bill of $5,767.99. 1                He

also alleges that neither defendant has the ability to collect a

debt from him, “a sovereign.”             He seeks damages for torture,

discrimination, fraud, negligence, and genocide.

     Along with his complaint, “The King/Morocco” requested leave

to proceed in forma pauperis.        On July 30, 2019, the magistrate

judge issued an Order and Reasons denying with prejudice the

Application to Proceed in District Court without prepayment of

fees or costs and the complaint filed by “The King/Morocco” was




1 In the complaint, numerous statutes and treaties are listed as
being at issue or as jurisdictional predicates.
                                2
dismissed with prejudice; the magistrate judge denied

without prejudice the same application as to Myron G. Simms, Jr.

                                        I.

        Mr. Simms alleges that he attended University of Houston

and suggests that he dropped out when h e                 could not afford to

pay for school.          He does not appear to dispute that he may have

incurred    a     debt.       Rather,    he     alleges    that   neither     the

University nor the Department of Education may pursue or collect

the debt because he is “a sovereign,” “The King/Morocco.”                   Chief

Magistrate Judge Roby found that such a claim fails to state a

claim for relief.           The Court agrees.           Insofar as “The King/

Morocco” advances a sovereign citizen                   theory    (that     state

and     federal    governments     lack        constitutional legitimacy and

therefore lack authority to regulate a sovereign’s behavior to,

say, collect a debt),2          Chief   Magistrate       Judge Roby correctly

notes    that     such     arguments    have     been     uniformly   rejected,

summarily, as frivolous.          See, e.g., United States v. Benabe,

654 F.3d 753, 767 (7th Cir. 2011); United States v. Jagim, 978


2 See United States v. Weast, 811 F.3d 743, 746 n.5 (5th Cir.),
cert. denied, 137 S. Ct. 126 (2016)(“The sovereign citizen movement
is a loose grouping of litigants, commentators, and tax protesters
who often take the position that they are not subject to state or
federal statutes and proceedings.”); see also El Ameen Bey v.
Stumpf, 825 F. Supp. 2d 537 (D.N.J. 2011)(explaining the myth of
the “Moorish Movement” and other similar fictions such as
“sovereign citizens” and their motives).
                                 3
F.2d 1032, 1036 (8th Cir. 1992); El Ameen Bey, 825 F. Supp. 2d at

560.

       Simms as “The King/Morocco” fails to persuade the Court that

Chief Magistrate Judge Roby erred in denying the application to

proceed without prepayment of fees as to “The King/Morocco” or in

dismissing    with    prejudice      the   “claim”   advanced     by   “The

King/Morocco.” 3     Any claim advanced by “The King/Morocco” that

he/it is immune from incurring debt under a sovereign citizen

theory is patently frivolous.          The Court declines to waste any

additional judicial resources on this matter.

       The motion filed by “The King/Morocco” is DENIED, and the

magistrate judge’s July 30, 2019 Order and Reasons is AFFIRMED.

Future filings filed by “The King/Morocco” shall be met with

sanctions    including    monetary    sanctions   against   Mr.   Simms   or

striking of pleadings.

                         New Orleans, Louisiana, November 8, 2019



                                     _____________________________
                                          MARTIN L. C. FELDMAN
                                      UNITED STATES DISTRICT JUDGE




3 Nor did Chief Magistrate Judge Roby err in dismissing without
prejudice the application insofar as Mr. Simms may wish to pursue
some claim personally and pro se.
                                4
